PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zito, Arthur, J.
Application No. 15/212,644
Filed: 18 Jul 2016
For: USER-SPECIFIC DISPENSING SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e), filed August 3, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed non-provisional application set forth in the concurrently filed Application Data Sheet (ADS).  This is also a decision on the petition to expedite under 37 CFR 1.182, filed August 3, 2020.

The petition under 37 CFR 1.182 is GRANTED.  

The petition under 37 CFR 1.78(e) is GRANTED.

Petition under 37 CFR 1.182

With the instant petition, Applicant has requested expedited consideration of the petition under 37 CFR 1.78(e), and authorized the $210 petition fee be charged to his deposit account.  In view thereof, the petition is granted.

Petition under 37 CFR 1.78(e)

A petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


With the instant petition, Applicant has submitted a properly marked up ADS, paid the petition fee, and made the proper statement of unintentional delay (including an explanation for the delay 

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application, is enclosed.

Receipt of the $1050 fee for the petition under 37 CFR 1.78(e) is acknowledged.  The $210 fee for the petition under 37 CFR 1.182 has been charged to Deposit Account No. 50-3912, as authorized.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee, in response to the Notice of Allowance mailed May 24, 2021.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt